UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

x
LADONNA POWELL, MARSHA-NIQUE IRVING,
SHEILA WALTON, and ROY FIELDS,

 

Case No. 17 Civ. 6133
Plaintiffs,
-against-

ALLIED UNIVERSAL SECURITY SERVICES,
ALLIED BARTON SECURITY SERVICES, LLC,
THOMAS TARANTOLA, CHRISTOPHER
TIMBERLAKE, OSVALDO ORTIZ, KEITH REID,
ALBERTO DIAZ, KEVIN MCNAMARA, and
MARTIN FEENEY,

Defendants.
X

 

NOTICE OF VOLUNTARY DISMISSAL

Pursuant to Rule 41(a)(1)(A)G@i) of the Federal Rules of Civil Procedure, Plaintiffs

hereby dismiss Claims 1, 2, 5, 6, 7, 8, 9, 10, 11, 12, and 13 against Defendants with prejudice,

and Plaintiffs hereby dismiss Claims 3 and 4 against Defendants without prejudice only insofar

as Plaintiffs may pursue such claims as class members in Douglas v. Allied Universal Security

Services, et al., 1:17-cv-6093-ARR-SJB, and not in any other case, court, or forum. Each party

shall bear its own costs and fees in this action.

ecl Ib
Dated: Mareh———._ , 2019 4/9 —
New York, New York

EMERY CELLI BRINCKERHOFF

& ABADY LLP

Debra L. Greenberger
Elizabeth S. Saylor

Matthew D. Brinckerhoff
Alanna Kaufman

Alison Frick

600 Fifth Avenue, 10 Floor
New York, New York 10020
(212) 763-5000

Attorneys for Plaintiffs

MARTENSON, HASBROUCK &
SIMON LLP

    

David Hamil¥on
Wes R. McCart
Evan S. Weiss, Esq.

3379 Peachtree Road, N.E., Suite 400
Atlanta, Georgia 30326

(404) 909-8100

(404) 909-8120 (facsimile)

-and-

ECKERT SEAMANS

Riyaz G. Bhimani, Esq. 10 Bank Street,
Suite 700 White Plains, NY 10606
Telephone: (914) 949-2909

Attorneys for Defendants Allied, Feeney,
Tarantola, Timberlake, Diaz, and
McNamara

THE LAW OFFICES OF RUSSELL E.
ADDLER PLLC

 

Russell E. Adler

300 Park Avenue, 12" Floor
New York, New York 10022
(646) 504-3299

Attorney for Defendants Reid and Ortiz
